United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3120
                                    ___________

Doug Norwood,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Arkansas
Betty Dickey, Chief Justice of the      *
Arkansas Supreme Court, in her          *
official capacity; James A. Badami,     *
executive Director of the Arkansas      *
Judicial Discipline and Disability      *
Commission, in his official capacity,   *
                                        *
             Appellees.                 *
                                   ___________

                              Submitted: March 14, 2005
                                 Filed: June 1, 2005
                                  ___________

Before MURPHY, BYE, and SMITH, Circuit Judges.
                           ___________

SMITH, Circuit Judge.

       Attorney Doug Norwood ("Norwood") appeals the district court's1 dismissal
of his 42 U.S.C. § 1983 civil rights action in the United States District Court for the
Eastern District of Arkansas. Norwood sued the justices of the Arkansas Supreme

      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
Court and James Badami ("Badami"), executive director of the Arkansas Judicial
Discipline and Disability Commission ("Arkansas Commission"), alleging a violation
of his First and Fourteenth Amendment rights. The district court dismissed the civil-
rights action based on Younger v. Harris, 401 U.S. 37 (1971). We affirm.

                                    I. Background
       Norwood, a licensed attorney practicing in Arkansas, filed a complaint with the
Arkansas Commission alleging violations of a judicial canon against an Arkansas
circuit court judge. The Arkansas Commission oversees all proceedings involving the
discipline or disability of judges in the state courts of Arkansas. After filing the
complaint, Norwood received a letter from Badami informing Norwood that if he
publicly disclosed the nature of the complaint that he would be subject to punishment
for contempt by the Arkansas Supreme Court, pursuant to Arkansas Judicial
Discipline and Disability Commission Rule 72 and Ark. Code Ann. § 16-10-404.

      After receiving the letter, Norwood filed this suit in federal district court,
seeking a declaratory judgment and temporary and permanent injunctions against
Badami and the Arkansas Commission. The district court dismissed the civil-rights
action, concluding Younger abstention was proper because there were ongoing state
administrative proceedings that implicated state interests and that Norwood had an
opportunity in the state proceedings to raise the federal issue. The district court

      2
        Rule 7A of the Rules of Procedure of the Arkansas Judicial Discipline and
Disability Commission provides that, in the event that the Arkansas Commission
decides, after investigation, to take any action with regard to a particular judge, that
action shall be communicated by letter, which shall become public information. Ark.
J.D. & D.C. R. 7A. In the event that the Arkansas Commission recommends a change
in conduct on the part of the judge, the letter is to state the facts which led to the
admonition. Id. Rule 7C points out that all investigatory records, files, and reports
shall be confidential, and no disclosure is allowed during the investigation. Ark. J.D.
& D.C. R. 7C.


                                          -2-
further found that, even if abstention did not apply, the confidentiality provisions of
Rule 7 and Ark. Code Ann. § 16-10-403 were constitutional. Norwood appeals the
district court's dismissal of his complaint arguing against the application of Younger
to the instant facts and the constitutionality of Rule 7 and Ark. Code Ann. § 16-10-
404.

                                    II. Discussion
       We review motions to dismiss de novo. Springdale Educ. Ass'n v. Springdale
Sch. Dis., 133 F.3d 649 (8th Cir. 1998). When deciding a motion to dismiss, we must
accept the allegations in the complaint as true and construe them in the light most
favorable to the plaintiff. Kottschade v. City of Rochester, 319 F.3d 1038, 1040 (8th
Cir. 2003).

       We review the application of the Younger abstention doctrine for abuse of
discretion. Night Clubs, Inc. v. City of Fort Smith, Arkansas, 163 F.3d 475, 481 (8th
Cir. 1998). In Younger v. Harris, 401 U.S. 37 (1971), the United States Supreme
Court directed "federal courts to abstain from hearing cases when (1) there is an
ongoing state judicial proceeding which (2) implicates important state interests, and
when (3) that proceeding affords an adequate opportunity to raise the federal
questions presented." Fuller v. Ulland, 76 F.3d 957, 959 (8th Cir. 1996). Later, in
Middlesex County Ethics Comm. v. Garden State Bar Ass'n, 457 U.S. 423, 431–32
(1982), the Court held that federal courts should abstain from interfering with
ongoing disciplinary proceedings within the jurisdiction of a state supreme court.

      Norwood concedes, and we agree, that the first two requirements of Younger
are met. The proceedings before the Arkansas Commission were ongoing at the time
Norwood brought his § 1983 claim. Also, the proceedings before the Arkansas
Commission implicated an important state interest—the quality of its judiciary.




                                         -3-
       Norwood argues that there was no opportunity to litigate his constitutional
challenge in the state administrative proceedings before either the Arkansas
Commission or the Arkansas Supreme Court. He avers that neither the Arkansas
Judicial Discipline and Disability Commission Rules nor the Arkansas Code provide
a procedure enabling a complainant to challenge the constitutionality of the
procedural rules at issue. In his complaint Norwood alleged that he had no other
effective remedy. Yet, Norwood did not present his constitutional claims before either
the Arkansas Commission or the Arkansas Supreme Court, nor did he allege in his
complaint that he presented his constitutional claims to the Arkansas Commission or
the Arkansas Supreme Court.

       Norwood further argues that the members of the Arkansas Commission and the
Arkansas Supreme Court would have refused to consider his claim that the
confidentiality provision violated federal constitutional guarantees is without merit.
Rule 12F of the Arkansas Judicial Discipline and Disability Commission Rules
allows the Arkansas "Supreme Court [to]. . . bring up for review any action taken
upon any complaint filed with the Commission, and may also bring up for review a
case in which the Commission has failed to act." Ark. J.D. & D.C. R. 12F. This rule
does not limit the Arkansas Supreme Court's review to situations in which a
respondent rather than a complainant seeks recourse. Nor does it restrict the court's
review. Notably, in both Duty v. Arkansas Judicial Discipline and Disability Comm'n,
801 S.W.2d 46 (1990), and Hooper v. Arkansas Judicial Discipline and Disability
Comm'n, 800 S.W.2d 722 (1990), the Arkansas Supreme Court considered petitions
filed by complainants who sought review of decisions made by the Arkansas
Commission.

      We "will not engage any presumption 'that the state courts will not safeguard
federal constitutional rights.'" Neal v. Wilson, 112 F.3d 351, 357 (8th Cir. 1997)
(quoting Middlesex County Ethics Comm., 457 U.S. at 431). We hold that the district



                                         -4-
court did not abuse its discretion in ordering dismissal based on Younger.3 In so
holding, we decline to rule on the constitutionality of the confidentiality provision
contained in Rule 7 of the Arkansas Judicial Discipline and Disability Commission
and Ark. Code Ann. § 16-10-403.
                       ______________________________




      3
      Pursuant to Rule 7A of the Arkansas Judicial Discipline and Disability
Commission, Norwood is no longer bound by the confidentiality rule because the
Arkansas Commission dismissed his complaint on July 16, 2004. See Ark. J.D. &
D.C. R. 7A.

                                         -5-